COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-07-086-CV
SHELLY
JO BISHOP                                                             APPELLANT
AND/OR ALL OTHER OCCUPANTS
 
                                                   V.
 
MORTGAGE ELECTRONIC
REGISTRATION SYSTEM, INC.,          
APPELLEES
AS BENEFICIARY, AND MIDLAND
MORTGAGE CO., 
AS SERVICER, ITS SUCCESSORS
AND ASSIGNS
 
                                               ----------
          FROM COUNTY COURT AT
LAW NO. 2 OF DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




On July 24, 2007, we notified appellant that her brief had not been
filed as required by Texas Rule of Appellate Procedure 38.6(a).  TEX. R. APP. P.
38.6(a).  We stated we would dismiss the
appeal for want of prosecution unless appellant or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  We
have not received any response.
Because appellant=s brief has not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a), 42.3(b).
 
PER CURIAM               
 
PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED:  August 16, 2007
 




[1]See Tex. R. App. P. 47.4.